Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-19-00743-CV

                                        John David HODGES,
                                              Appellant

                                                  v.

                                          Isabel HODGES,
                                              Appellee

                     From the 224th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2018-CI-18089
                           Honorable Mary Lou Alvarez, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Liza A. Rodriguez, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: June 30, 2021

DISMISSED FOR WANT OF PROSECUTION

           On May 20, 2021, we issued a show cause order instructing appellant to file, on or before

June 4, 2021, his appellant’s brief and a written response reasonably explaining (1) his failure to

timely file the brief and (2) why appellee was not significantly injured by appellant’s failure to

timely file a brief. We notified appellant that if he failed to file a brief and the written response by

the date ordered, this appeal would be dismissed for want of prosecution. See TEX. R. APP. P.

38.8(a); 42.3(a), (c). Appellant failed to respond to our order. Therefore, we dismiss this appeal

for want of prosecution. See id. 42.3(a), (c). Costs of appeal are taxed against appellant.

                                                    PER CURIAM